UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - -     x
                                      :
UNITED STATES OF AMERICA                     PROTECTIVE ORDER
                                      :
                                             19 Cr. 894 (KPF)
           - v. –                     :

                                      :
JEROME DIMITRIOU,
                                      :
                    Defendant.
                                      :
- - - - - - - - - - - - - - - - -     x

THE HONORABLE KATHERINE POLK FAILLA, United States District Judge:

          WHEREAS the United States of America intends to produce

to the defendant in the above-captioned matter in unredacted form

certain documents pursuant to Rule 16 of the Federal Rules of Criminal

Procedure that may contain sensitive personal identifying

information and financial information of third parties; and

          WHEREAS pursuant to Rule 16(d)(1) and Title 18, United

States Code, Section 3771, the Government desires to protect the

confidentiality of the above-referenced materials, and for good

cause shown;

          IT IS HEREBY ORDERED:

          1.    Discovery materials produced by the Government to the

defendant and his counsel (collectively, ”the defense”) that are

either (1) designated in whole or in part as “Confidential” by the

Government in emails or communications to defense counsel, or
(2) that include a Bates or other label stating “Confidential,” shall

be deemed “Confidential Material.”

          2.      Confidential Material disclosed to the defense

during the course of proceedings in this action:

                  (a)     shall be used by the defense only for purposes

of this action;

                  (b)     shall not be disclosed in any form by the defense

except as set forth in paragraph 2(d) below;

                  (c)     shall not be copied or otherwise recorded by the

defense, but may be loaded onto secure databases or file-sharing

systems used by defendant’s counsel to review discovery;

                  (d)     may be disclosed only by the defendant’s counsel

and only to the following persons (hereinafter “Designated

Persons”):

                         (i)    the defendant;

                         (ii)   secretarial, clerical, paralegal,

                                investigative, and student personnel, or

                                any interpreter or translator, employed

                                full-time or part-time by the defendant’s

                                counsel;

                        (iii)   independent expert witnesses,

                                investigators, or advisors retained by the

                                defendant or on his behalf in connection

                                with this action;


                                       2
                 (iv)     prospective witnesses, and their counsel,

                          to the extent deemed necessary by defense

                          counsel, for trial preparation; and

                  (v)     such other persons as hereafter may be

                          authorized by the Government or by order

                          issued by the Court upon a motion by the

                          defendant; and

               (e) shall be either (i) returned to the Government

following the conclusion of this case, including any appeals, within

30 days of the conclusion of the appeal, or of the expiration of the

period for direct appeal from any verdict in the case; the period

of direct appeal from any order dismissing any of the charges in the

case; or the granting of any motion made on behalf of the Government

dismissing any charges in the above-captioned case, whichever date

is later, together with any and all copies thereof; (ii) destroyed

together with any and all copies thereof, with defendant’s counsel

verifying in writing to the Government that such destruction has

taken place; or (iii) maintained by defendant’s counsel as required

by counsel’s duties and responsibilities as counsel, as the case may

be, provided that defendant’s counsel maintain the Confidential

Information in accordance with Paragraph 2(b).

          3.   The defendant and his counsel shall provide a copy

of this Order to Designated Persons to whom Confidential Material




                                 3
is disclosed pursuant to paragraph 2(d).    Designate d Persons shall

be subject to the terms of this Order.

          4.    The provisions of this Order shall not be construed

as preventing the disclosure of any information in any motion,

hearing, trial, or sentencing proceeding held in this action, or any

appeal therefrom, or to any judge or magistrate of this Court for

purposes of this action, or any appeal therefrom.

          5.    With respect to Confidential Information, any

filings with any court shall be governed by Rule 49.1 of the Federal

Rules of Criminal Procedure.

          6.    This Order may be signed in counterparts and

transmitted by facsimile and/or electronic copy, each of which

counterparts will be deemed to be an original and which taken together

will constitute the Order.

          7.    The provisions of this order shall not terminate at

the conclusion of this criminal prosecution and the Court will retain

jurisdiction to enforce this Order following termination of the case.

          8.    Nothing in this Order shall preclude or otherwise

prejudice defense counsel from challenging the government’s

designation of any material as Confidential and seeking the Court’s

permission to treat such material as if it had not been so designated.

While any such application is pending with the Court, defense counsel




                                  4
21
